Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of City of Rome, Rome Hospital & Murphy Memorial Hospital and Rome Hospital Obstetrical Center (defendants) for summary judgment dismissing the complaint against them. Defendants established that the treating physicians were not their employees and that defendants thus are not vicariously liable (see, Hill v St. Clare’s Hosp., 67 NY2d 72, 79). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J. — Summary Judgment.) Present — Denman, P. J., Green, Wisner, Balio and Fallon, JJ.